Citation Nr: 0426876	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-24 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the appellant's countable income exceeds income 
limitations for the purpose of entitlement to payment of VA 
improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the wife of a deceased veteran, who served 
on active duty from June 1954 to June 1974.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an March 2000 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In March 2004, the appellant testified before the 
undersigned at a Travel Board hearing at the RO.  

In March 2004, the appellant submitted (along with supporting 
materials) what appears to a claim to reopen a claim for 
entitlement to dependency and indemnity compensation (DIC).  
This matter has not been addressed by the RO, and is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died October [redacted], 1998.

2.  The maximum countable income a surviving spouse, alone, 
could receive during any year during the appellate period and 
still be eligible for improved death pension benefits is $6, 
634 (effective December 1, 2003).

3.  The appellant's countable income did not fall below $6, 
634 for any year since she filed her claim for death pension 
benefits.  

CONCLUSION OF LAW

The appellant's countable income exceeds income limitations 
for entitlement to improved death pension benefits.  
38 U.S.C.A. §§ 1503, 1541, 5107 (West 2002); 38 C.F.R. 
§§ 3.3, 3.23, 3.271, 3.272  (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App.  183 (2002).  Second, VA 
has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

The June 2003 statement of the case (SOC) advised the 
appellant of  the laws and regulations pertaining to her 
claim of entitlement to death pension benefits.  It informed 
her of the evidence of record and explained the reasons and 
bases for the denial of her claim.  She was specifically 
advised that she was not entitled to payment of death pension 
benefits because her countable income exceeded the maximum 
annual income for improved death pension benefits for a 
surviving spouse without child.  Letters to the appellant 
and/or her advocate(s) advised of the income limitation 
amount.  The June 2003 SOC made it clear to the appellant 
that in order to prevail on her claim she needed to present 
evidence that showed her countable income did not exceed the 
maximum annual income for improved death pension benefits for 
a surviving spouse without child.  Regarding timing of 
notice, while the notice did not precede the initial 
adjudication in this matter, it was prior to certification of 
the claim to the Board.  (And notice prior to the initial 
determination obviously would not have been possible, as that 
decision preceded enactment of the VCAA). 

The RO has obtained financial information regarding the 
veteran's income, medical expenses and terminal payouts with 
regard to the veteran's death in 1998.  In November 2000, in 
August 2003, and in March 2004, the appellant provided 
clarifying information concerning her income.  In an August 
2003 statement, she indicated that she had no further 
evidence to submit.  

Notably also, the critical facts in this matter (i.e., that 
the maximum allowable countable income for any year under 
consideration herein was $6, 634 and that the appellant's 
income did not fall below that amount for any year in 
question) are not in dispute.  The law and not the evidence 
is dispositive in this matter, and no amount of evidentiary 
development would alter the determination.  Hence, the 
appellant is not prejudiced by the Board's proceeding with 
appellate review.

Factual Background

The veteran died October [redacted], 1998.  In November 1998, VA 
received a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse.  The appellant identified herself as 
the surviving spouse and did not mention any dependent 
children.  She noted that she had been receiving Social 
Security Administration (SSA) benefits based on her own 
employment since July 1993, that total monthly benefits were 
presently $550.00, and that she expected the SSA benefits to 
increase as a result of the veteran's death.  She indicated 
that her expected gross annual income would be $14,000.00 in 
earnings and $21,000.00 in life insurance.  She itemized 
deductible expenses paid in October 1998, which pertain to 
the veteran's death as follows: $7,134.40 for funeral 
expenses; $1,650.00 for cemetery plot; and $50.00 for legal 
probate.

In March 2000, the RO determined that the appellant's income 
($20,600.00), less deductible amounts for last medical 
expenses and last expenses associated with the veteran's 
death, exceeded the maximum income ($6,026.00 for 1999) 
allowed by law for receiving improved death pension benefits.

The appellant's 1999 Federal Income Tax Return, filing status 
single, indicates that her total pensions and annuities 
amounted to $13,685.00 for that calendar year.  No amount was 
listed in the box for SSA benefits.  She reported $4,000.00 
in gambling winnings.  In her itemized deductions she 
reported $546.00 in unreimbursed medical expenses.  

In a statement received in November 2000, the appellant 
indicated that her annual income was $15,672.00 ($1306.00 per 
month x 12 months).  She also reported paying $4,000.00 in 
taxes, $1,200.00 in water/sewer bills, and $7,200.00 in 
mortgage payments.  The appellant stated that this left her 
living on only $3,272.00 a year.  

In an August 2003 statement accepted in lieu of a VA Form 9, 
the appellant indicated that she was currently living on the 
$1,405.00 she received monthly in SSA benefits.

At her March 2004 hearing, the appellant testified that her 
monthly income from SSA benefits was $1,428.00.  She also 
indicated that she had no unreimbursed medical expenses to 
report.

In March 2004, the RO received a VA Form 21-534, Application 
for Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse.  She noted that she 
had been receiving SSA benefits based on her own employment 
since 1993, and that total monthly benefits are $1,494.60.  
She listed the same deductible expenses as noted on the 1998 
VA Form 21-534 application, with the addition of $2,145 paid 
in February 1999 for a memorial headstone.

Death Pension Benefits - Law and Analysis

Improved pension awarded pursuant to Public Law 95-588 is a  
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a  
service-connected disability, pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(9), 1521(j), 1541(a); 38 C.F.R. 
§§ 3.3(b)(4), 3.23.  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§  
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 
38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security 
benefits are not specifically excluded under 38 C.F.R. 
§ 3.272.  Such income is therefore included as countable 
income.  Medical expenses in excess of five percent of the 
maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12- month 
annualization period, to the extent they were paid. 38 C.F.R. 
§ 3.272(g)(1)(iii).   Burial expenses paid by a surviving 
spouse during the calendar year following that in which death 
occurred may be deducted from annual income for the 12-month 
annualization period in which they were paid or from annual 
income for any 12-month annualization period which begins 
during the calendar year of death, whichever is to the 
claimant's advantage.  However, any such expenses paid 
subsequent to death but prior to date of entitlement (i.e. 
the effective date) are not deductible.  38 C.F.R. 
§ 3.272(h). 

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual  
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  The rates for the pertinent years are as follows: 

Effective December 1, 1997, the maximum 
allowable rate for a surviving spouse 
with no children was $5,808.  See M21-1, 
part I, Appendix B, (change 27) (March 
11, 1998).  

Effective December 1, 1998, the maximum 
allowable rate for a surviving spouse 
with no children was $5,884.  See M21-1, 
part I, Appendix B, (change 31) 
(September 27, 1999).

Effective December 1, 1999, the maximum 
allowable rate for a surviving spouse 
with no children was $6,026.  See M21-1, 
part I, Appendix B, (change 32) (August 
22, 2000).

Effective December 1, 2000, the maximum 
allowable rate for a surviving spouse 
with no children was $6,237.  See M21-1, 
part I, Appendix B, (change 35) (August 
31, 2001).

Effective December 1, 2001, the maximum 
allowable rate for a surviving spouse 
with no children was $6,407.  See M21-1, 
part I, Appendix B, (change 41) (November 
4, 2002).

Effective December 1, 2002, the maximum 
allowable rate for a surviving spouse 
with no children was $6,497.  See M21-1, 
part I, Appendix B, (change 46).

Effective December 1, 2003, the maximum 
allowable rate for a surviving spouse 
with no children was $6,634.  See M21-1, 
part I, Appendix B.


The critical facts in this case are relatively straight-
forward, and are not in dispute.  The most income a surviving 
spouse (without dependent children) could have during any 
year during the appellate period and still be entitled to 
death pension benefits was $6, 634.  The record shows (and 
she does not dispute) that in every year under consideration, 
from when she filed her claim through 2003, the appellant's 
income, any less permitted exclusions, considerably exceeded 
that amount.  

The appellant argues that she should nonetheless be found 
entitled to pension benefits as her income is inadequate for 
her support.  The Board is bound by the income limitations, 
which have the force of published regulation, and does not 
have the authority to disregard the established income 
limitations.  The law is dispositive, and the claim must be 
denied.  






ORDER

As the appellant's income is excessive, entitlement to 
improved death pension benefits is denied.   



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



